                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


USA DEBUSK, LLC,                                  CV 19-63-BLG-TJC

                    Plaintiff,
                                                  ORDER OF DISMISSAL
vs.                                               WITH PREJUDICE

AECOM ENERGY &
CONSTRUCTION, INC.,

                    Defendant.


      Pursuant to the parties’ Stipulation for Dismissal With Prejudice (Doc. 42),

and good cause appearing,

      IT IS HEREBY ORDERED that this action is dismissed with prejudice, with

each party to bear their own attorneys’ fees and costs.

      DATED this 2nd day of April, 2020.

                                       _______________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate Judge




                                          1
